Name: Commission Regulation (EC) No 2647/1999 of 15 December 1999 authorising the conclusion of long-term private storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must in respect of the 1999/2000 wine year
 Type: Regulation
 Subject Matter: civil law;  beverages and sugar;  distributive trades;  foodstuff;  plant product
 Date Published: nan

 Avis juridique important|31999R2647Commission Regulation (EC) No 2647/1999 of 15 December 1999 authorising the conclusion of long-term private storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must in respect of the 1999/2000 wine year Official Journal L 324 , 16/12/1999 P. 0011 - 0012COMMISSION REGULATION (EC) No 2647/1999of 15 December 1999authorising the conclusion of long-term private storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must in respect of the 1999/2000 wine yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 1677/1999(2), and in particular Articles 32(5) and 83 thereof,Whereas:(1) the forward estimate drawn up for the 1999/2000 wine year indicates that the quantities of table wine available at the beginning of the wine year exceed by more than four months' supply those normally used up over the year. The conditions for authorisation of long-term storage contracts specified in Article 32(4) of Regulation (EEC) No 822/87 are therefore met;(2) the abovementioned forward estimate indicates the existence of surpluses of all types of table wine and of table wines which stand in close economic relationship to those types of table wine. The possibility of concluding long-term storage contracts for those types of table wine should therefore be provided for. It is necessary by the same token to open this possibility for grape must, concentrated grape must and rectified concentrated grape must;(3) the market for must and concentrated must for grape juice production is expanding and to promote uses of vine products other than winemaking permission should be granted for must and concentrated grape must placed under a storage contract covered by Commission Regulation (EEC) No 1059/83(3), as last amended by Regulation (EC) No 1262/96(4), that is intended for grape juice production to be sold from the fifth month of the contract onwards on simple notification by the producer to the intervention agency; whereas to promote export of these products this same possibility should apply;(4) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1During the period 16 December 1999 to 15 February 2000, long-term private storage contracts may be concluded, in accordance with the provisions of Regulation (EEC) No 1059/83, for:- table wines, provided that the conditions of Article 6(3) of that Regulation are met, and- grape must, concentrated grape must and rectified concentrated grape must.Article 2The minimum quality conditions that must be met by table wines which may be covered by a storage contract shall be as set out in the Annex hereto.By derogation to Article 6(3) of Regulation (EEC) No 1059/83, table wines produced in Portugal must have a reduced sugar level not greater than 4 grams per litre.Article 3Producers who, within the limits laid down in the first subparagraph of Article 5(1) of Regulation (EEC) No 1059/83, wish to conclude a long-term storage contract for a table wine shall, when submitting applications for conclusion of a contract, advise the intervention agency of the total quantity of table wine they have produced during the current wine year.For this purpose producers shall submit a copy of the production declaration(s) drawn up pursuant to Article 3 of Commission Regulation (EC) No 1294/96(5).Article 41. For the 1999/2000 wine year, producers who have not applied for an advance pursuant to Article 14(2) of Regulation (EEC) No 1059/83 may, from the first day of the fifth month of storage onwards, sell the grape must or concentrated grape must in question for exportation or for production of grape juice.2. In such cases producers shall inform the intervention agency in accordance with the terms of Article 1a of Regulation (EEC) No 1059/83.The intervention agency shall check that the must or concentrated grape must is turned into grape juice or exported.Use of the products referred to in paragraph 1 for the purposes laid down shall be regarded as total if such use covers at least 97 % of the quantities under storage contract.Article 5This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27.3.1987, p. 1.(2) OJ L 199, 30.7.1999, p. 8.(3) OJ L 116, 30.4.1983, p. 77.(4) OJ L 163, 2.7.1996, p. 18.(5) OJ L 166, 5.7.1996, p. 14.ANNEXMINIMUM QUALITY CONDITIONS FOR TABLE WINESI. White wines>TABLE>II. Red wines>TABLE>RosÃ © wines must comply with the conditions laid down above for red wines except as regards their sulphur dioxide content to which the same maximums as those fixed for white wines apply.Conditions (a) and (c) do not apply to table wines of types R IIII, A II and A III.